         CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


    American Dairy Queen Corporation,                   Case No. 18-cv-0693 (SRN/ECW)

                Plaintiff,

          v.
                                                                 ORDER
    W.B. Mason Co., Inc.,

                Defendant.


         This matter is before the Court on Defendant W.B. Mason Co., Inc.’s (“W.B.

Mason” or “Defendant”) Motion to Strike Portions of ADQ’s Expert Report of David W.

Stewart, Ph.D. (Dkt. 92) (“Stewart Report Motion”) and Motion to Strike Portions of

ADQ’s Supplemental Expert Report of Erich Joachimsthaler, Ph.D. (Dkt. 100)

(“Joachimsthaler Report Motion”) (collectively, “Motions to Strike”). For the reasons

below, the Court denies the Motions to Strike.

                                  I.     BACKGROUND

         In this action, Plaintiff American Dairy Queen Corp. (“Plaintiff” or “Dairy

Queen”) accuses W.B. Mason of trademark infringement, trademark dilution, deceptive

trade practices, and statutory and common law unfair competition. (Dkt. 1 ¶¶ 41-69; see

also Dkt. 29 at 2.1) As set forth in more detail in U.S. District Judge Susan Richard

Nelson’s January 8, 2019 Opinion and Order denying W.B. Mason’s motion to dismiss or

transfer, Dairy Queen’s claims are directed at W.B. Mason’s BLIZZARD brand spring



1
         Unless otherwise noted, all page numbers refer to the CM/ECF pagination.
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 2 of 14



water and Dairy Queen’s rights with respect to its BLIZZARD trademark. (See Dkt. 29

at 1-2.)

       Under the Scheduling Order in effect at the relevant time, the deadline for expert

disclosures by the party with the burden of proof was August 7, 2020. (Dkt. 87 at 2.)

The deadline for expert disclosures by the responding party was August 28, 2020. (Id.)

The deadline for rebuttal expert disclosures was September 11, 2020 (id.), but counsel for

the parties agreed to extend that deadline by one week, to September 18, 2020 (Dkt. 95-2,

Ex. D at 2-3).2 The deadline for expert discovery, including depositions, was October 9,

2020. (Dkt. 87 at 2.)

       On August 15, 2019—well before the deadline for expert disclosure by the party

with the burden of proof—Dairy Queen served the Report of E. Deborah Jay, Ph.D. (“Jay

Report”) in support of its trademark dilution claim, in which Dr. Jay describes a survey

she conducted. (See Dkt. 94 at 3; Dkt. 117 at 4.) On August 7, 2020, the deadline for

opening expert disclosures, Dairy Queen served the Report of Erich Joachimsthaler,

Ph.D. (“Joachimsthaler Report”). (See Dkt. 96, Ex. B at 2.3) On August 28, 2020, the


2
       This agreement was reached in emails dated August 30 through September 1,
2020. (Dkt. 95-2, Ex. D at 2-3.) W.B. Mason agreed “on the condition that [Dairy
Queen] agree that any rebuttal reports [Dairy Queen] submits shall not exceed the scope
of a proper rebuttal.” (Dkt. 95-2, Ex. D at 2.) W.B. Mason contends that Dairy Queen
“submitted four new expert reports that greatly exceed the scope of the opinions initially
offered by Dr. Joachimsthaler in support of ADQ’s case-in-chief.” (Dkt. 94 at 4 n.3; see
Dkt. 102 at 3 (same).) In view of the Court’s conclusion that W.B. Mason had a
legitimate basis for believing the reports fell within the scope of proper rebuttal, the
Court finds the agreement does not support exclusion.
3
       The Joachimsthaler Report was filed by W.B. Mason in connection with both
Motions to Strike, at Docket No. 96 (with Stewart Report Motion) and at Docket No.
104-1 (with Joachimsthaler Report Motion).

                                             2
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 3 of 14



deadline for expert disclosures by the responding party, W.B. Mason served four expert

reports, including the Expert Report of Joel H. Steckel, Ph.D. (“Steckel Report”) (see

Dkt. 96-1, Ex. C4), the Expert Report of Dr. Wayne D. Hoyer (“Hoyer Report”) (see Dkt.

111-1, Ex. B), and the Expert Report of Sarah Butler (see Dkt. 115, Ex. A). The Steckel

Report criticized aspects of the Jay Report and the Joachimsthaler Report (see, e.g., Dkt.

96-1, Ex. C ¶¶ 21-24, 45, 139-40), and the Hoyer Report criticized aspects of the

Joachimsthaler Report (see Dkt. 111-1, Ex. B ¶¶ 26-46). On September 4, 2020, the

Court entered an Order extending the deadline for rebuttal expert disclosures to

September 18, 2020, and the deadline for expert discovery, including depositions, to

November 13, 2020 based on the parties’ Stipulation. (Dkt. 91 at 1; see Dkt. 89

(Stipulation).) On September 18, 2020, Dairy Queen submitted the Expert Rebuttal

Report of David W. Stewart, Ph.D. (“Stewart Report”) (see Dkt. 95-1, Ex. A) and the

Supplemental Expert Report of Erich Joachimsthaler, Ph.D. (“Joachimsthaler

Supplemental Report”) (see Dkt. 104, Ex. A) (collectively, the “Challenged Reports”).

       W.B. Mason deposed Dr. Stewart on November 6, 2020 (Dkt. 114-1, Ex. B) and

Dr. Joachimsthaler on November 9, 2020 (Dkt. 103-3, Ex. E; Dkt. 110-2, Ex. D). Dairy

Queen also deposed W.B. Mason’s experts, deposing Ms. Butler on October 26, 2020;

Dr. Hoyer on November 5, 2020; and Dr. Steckel on November 11, 2020. (See Dkt. 117

at 10; Dkt. 109 at 13.)



4
        The Steckel Report was submitted in connection with both of the Motions to
Strike, by W.B. Mason at Docket No. 96-1 (with Stewart Report Motion) and by Dairy
Queen at Docket No. 111 (Ex. B to Joachimsthaler Report Motion). The Court will cite
to Docket No. 96-1 only.

                                             3
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 4 of 14



       On December 4, 2020, W.B. Mason filed the Motions to Strike, requesting that the

Court strike portions of the Stewart Report, specifically paragraphs 17-29 and 50-51

(Dkt. 92 at 1-2), and strike portions of the Joachimsthaler Supplemental Report,

specifically paragraphs 34-38; exhibit 7; paragraph 75; the fifty-six newly cited

authorities; and portions of the Joachimsthaler Supplemental Report that rely upon the

fifty-six newly cited authorities (Dkt. 100 at 1-2). Dairy Queen filed its response and

supporting materials on December 11, 2020. (Dkt. 109 (Joachimsthaler Report Motion);

Dkt. 117 (Stewart Report Motion).) The Court held a hearing on the motions on January

13, 2021. (Dkt. 122.) After the hearing, on January 15, 2020, W.B. Mason submitted a

letter to the Court in response to questions at the hearing, attaching a “Revised Exhibit D

to [the Joachimsthaler Report Motion].” (Dkt. 124.) Dairy Queen filed a response letter

on January 19, 2020. (Dkt. 126.) A hearing before Judge Nelson on W.B. Mason’s

anticipated summary judgment motion and anticipated Daubert motion as to Dr.

Joachimsthaler is scheduled for March 29, 2021. (See Dkts. 129, 131 at 1.)

                              II.     LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, expert disclosures shall be made “at

the times and in the sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(D). An

initial expert disclosure must include a written report that “must contain: (i) a complete

statement of all opinions the witness will express and the basis and reasons for them;

[and] (ii) the facts or data considered by the witness in forming them.” Fed. R. Civ. P.

26(a)(2)(B)(i)-(ii). Rebuttal expert disclosures “contradict or rebut evidence on the same

subject matter identified by another party.” Fed. R. Civ. P. 26(a)(2). “The function of


                                             4
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 5 of 14



rebuttal testimony is to explain, repel, counteract or disprove evidence of the adverse

party. As such, rebuttal evidence may be used to challenge the evidence or theory of an

opponent—and not to establish a case-in-chief.” Marmo v. Tyson Fresh Meats, Inc., 457

F.3d 748, 759 (8th Cir. 2006) (internal quotation marks and citations omitted).

       “If a party fails to provide information or identify a witness as required by Rule

26(a) or (e), the party is not allowed to use that information or witness to supply evidence

on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1). “Because Rule 37(c) sanctions are mandatory, the

rule contains exceptions for ‘substantially justified’ or ‘harmless’ violations to ‘avoid

unduly harsh penalties that may result from an inflexible application of the Rule.’”

United States ex rel. Fesenmaier v. Cameron-Ehlen Grp., Inc., No. 13-CV-3003

(WMW/DTS), 2021 WL 101193, at *22 (D. Minn. Jan. 12, 2021) (quoting Transclean

Corp. v. Bridgewood Servs., Inc., 101 F. Supp. 2d 788, 795 (D. Minn. 2000)). “[A]

critical consideration [is] the prevention of unfair surprise.” Transclean, 101 F. Supp. 2d

at 795 (citing Sylla-Sawdon v. Uniroyal Goodrich Tire Co., 47 F.3d 277, 284 (8th Cir.

1995)). “As such, when determining whether a violation was substantially justified or

harmless under Rule 37(c), district courts consider four factors: ‘[1] the importance of the

excluded material; [2] the explanation of the party for its failure to comply with the

required disclosure; [3] the potential prejudice that would arise from allowing the

material to be used . . . ; and [4] the availability of a continuance to cure such prejudice.’”

Fesenmaier, 2021 WL 101193, at *22 (quoting Transclean, 101 F. Supp. 2d at 795-96);

see also Bison Advisors LLC v. Kessler, No. CV 14-3121 (DSD/SER), 2016 WL


                                               5
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 6 of 14



3525900, at *2 (D. Minn. Jan. 21, 2016) (same factors). “[T]he exclusion of evidence is

a harsh penalty and should be used sparingly.” Wegener v. Johnson, 527 F.3d 687, 692

(8th Cir. 2008) (quoting ELCA Enters. v. Sisco Equip. Rental & Sales, 53 F.3d 186, 190

(8th Cir. 1995)).

                                    III.   ANALYSIS

       As to the Stewart Report Motion, W.B. Mason argues that “significant portions of

the Stewart Report are not ‘rebuttal’ at all” and that it is “procedurally improper and

prejudices W.B. Mason by turning the burden of proof on its head.” (Dkt. 94 at 1-2.)

According to W.B. Mason, it was improper for Dr. Stewart to opine on the Jay Report as

a rebuttal report because Dairy Queen bears the burden of proof as to trademark dilution

and Dr. Stewart could have offered opinions about the Jay Report when initial expert

disclosures were due. (Id. at 9.) W.B. Mason argues that the challenged paragraphs of

the Stewart Report, while framed as a rebuttal to the Steckel Report, do not address new

evidence and “are a transparent attempt to ‘bolster testimony offered by [ADQ] in its

case-in-chief’ and are therefore improper.” (Id. at 10 (quoting with alterations Hein v.

Deere & Co., No. C11-0113, 2013 WL 3816699, at *10 (N.D. Iowa July 22, 2013)).)

       As to the Joachimsthaler Report Motion, W.B. Mason’s primary objection is that

Dr. Joachimsthaler presented research and information in the Joachimsthaler

Supplemental Report that he could have, but did not, include in his initial report. (Dkt.

102 at 1.) This includes new survey results from a third-party survey firm, Brand Keys

Customer Loyalty Engagement Index; information about Shake Shack and its water

brand; and “nearly sixty (60) newly-cited authorities (and corresponding portions of the


                                             6
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 7 of 14



Supplemental Report),” which were not included in Dr. Joachimsthaler’s initial report.

(Id. at 4-5, 8-13.)

       Dairy Queen responds that the challenged paragraphs in the Stewart Report “are a

clear rebuttal to Dr. Steckel’s and Ms. Butler’s criticisms of the Jay Report” and Dr.

Steckel’s critique of Dr. Joachimsthaler’s initial report. (Dkt. 117 at 7-8, 9-10.) Dairy

Queen also argues that the challenged portions of the Joachimsthaler Supplemental

Report do not contain new opinions or theories that are different from those set forth in

Dr. Joachimsthaler’s initial report (Dkt. 109 at 1) and the new research and information

are responsive to critiques offered by Dr. Steckel and Dr. Hoyer. (Dkt. 109 at 1, 16-17.)

       The Court is not persuaded that the Challenged Reports contain improper rebuttal.

This question must be viewed through the lens that “[t]he function of rebuttal testimony

is to explain, repel, counteract or disprove evidence of the adverse party.” Marmo, 457

F.3d at 759. When rebuttal reports are permitted, “explain[ing],” “counteract[ing],” and

“disprov[ing]” contemplate that a rebuttal report may contain information that was not

disclosed in the initial report. Otherwise, an expert would need to cite every possible

reference and respond to every possible argument she could think of in an initial report

(even when rebuttal reports are permitted under a scheduling order) to avoid exclusion.

And while it is true that Dr. Stewart could have offered an opinion regarding the Jay

Report with initial expert disclosures, it seems to the Court that had Dairy Queen done so,

Dr. Stewart still could have offered a rebuttal report responsive to W.B. Mason’s experts’

critiques of Dairy Queen’s initial reports—which may have led to a motion similar to the

Joachimsthaler Report Motion.


                                             7
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 8 of 14



       Moreover, none of the cases cited by W.B. Mason involve circumstances similar

to those presented here. Hein involved improper supplementation under Rule 26(e)

where an expert offered new opinions as to alternative product designs nine months after

his initial report and six months after the opposing side served its responsive expert

report, and in any event, the court determined that the second report failed to meet the

evidentiary reliability requirement. 2013 WL 3816699, at *7. Marmo and Faigin v.

Kelly both involved testimony at trial. Marmo, 457 F.3d at 758 (“The district court

refused to allow Marmo to call Dr. Meggs as a witness in her case-in-chief and later ruled

that Dr. Meggs could not testify as a rebuttal witness. Marmo challenges these rulings on

several grounds.”); Faigin v. Kelly, 184 F.3d 67, 85 (1st Cir. 1999) (“Faigin faults the

district court for refusing to allow him to present rebuttal testimony. The principal

objective of rebuttal is to permit a litigant to counter new, unforeseen facts brought out in

the other side’s case.”).

       In another of W.B. Mason’s cited cases, Crowley v. Chait, the court declined to

exclude an attachment to a rebuttal report of a transcript from a conference held in 1984

that was intended to rebut a criticism made by the opposing expert, explaining:

       PwC argues that Szkoda did not cite actuarial literature in her initial 2000
       report to provide the basis for the standards she applied when critiquing C &
       L, even though she had the transcript in her possession at the time she filed
       her 2000 report and could have included it. Because she could have included
       it earlier and failed to do so, PwC argues the attached transcript should be
       barred. The Court disagrees. Plaintiff correctly asserts that PwC’s reading
       of what is permissible on rebuttal is substantially more narrow than the Third
       Circuit’s. The Third Circuit’s rule does not automatically exclude anything
       an expert could have included in his or her original report. Such a rule would
       lead to the inclusion of vast amounts of arguably irrelevant material in an
       expert’s report on the off chance that failing to include any information in
       anticipation of a particular criticism would forever bar the expert from later

                                              8
       CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 9 of 14



       introducing the relevant material. All that is required is for the information
       to repel other expert testimony, as Szkoda’s inclusion of the attachment does.
       The Court will not exclude the attached transcript.

322 F. Supp. 2d 530, 551 (D.N.J. 2004) (citation omitted).5 Although neither Crowley

nor the Third Circuit law Crowley applies is binding on this Court, the Court finds the

reasoning of Crowley persuasive. In sum, the Court concludes that the at-issue portions

of the Challenged Reports, on balance, constitute opinions “‘attacking the theories

offered by the adversary’s experts’” rather than improper rebuttal. Lalli v. U.S. Life Ins.

Co., No. CIV. 10-3591 SRN/LIB, 2011 WL 2601795, at *2 (D. Minn. July 1, 2011)

(quoting Int’l Bus. Machs. Corp. v. Fasco, No. C–93–20326, 1995 WL 115421, at *3

(N.D. Cal. Mar. 15, 1995)).

       To the extent the Challenged Reports do stray from proper rebuttal, the Court finds

that any such violation is harmless such that the offending material should not be

stricken. See Fed. R. Civ. P. 37(c) (“If a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information

or witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure

was substantially justified or is harmless.”); see also Soo Line R. Co. v. Werner Enters., 8

F. Supp. 3d 1130, 1138 (D. Minn. 2014) (concluding that “[e]ven if these [expert]

witnesses are not proper rebuttal witnesses, however, exclusion is not warranted” because



5
       In Crowley, the court did exclude expert testimony from an expert who had
reviewed only eight deposition summaries before preparing his expert report and claimed
to have since reviewed 30 more depositions. 322 F. Supp. 2d at 551. In excluding the
testimony, the court distinguished those facts from the inclusion of the transcript as an
attachment to an expert report that was “information to repel other expert testimony.” Id.


                                              9
      CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 10 of 14



any failure to comply with Rule 26 with regards to those witnesses was harmless), aff’d

sub nom. Soo Line R.R. Co. v. Werner Enters., 825 F.3d 413 (8th Cir. 2016). As

discussed in Section II, factors relevant to whether a violation of Rule 26 is substantially

justified or harmless under Rule 37(c) are (1) the importance of the material sought to be

excluded; (2) the explanation of the party for its failure to comply with the required

disclosure; (3) the potential prejudice that would arise from allowing the material to be

used, and (4) the availability of a continuance to cure such prejudice. Fesenmaier, 2021

WL 101193, at *22

       In this case, the Court views the potential prejudice as the critical factor. In its

supporting memoranda, W.B. Mason states that it would be prejudiced by allowing the

portions of the Challenged Reports to be used, but the statements are conclusory, and the

memoranda contain no explanation of the specific prejudice W.B. Mason would suffer.

(See Dkt. 94 at 1-2, Dkt. 102 at 1-2 (“This . . . is procedurally improper and prejudices

W.B. Mason by turning the burden of proof on its head.”).) At the hearing, with respect

to prejudice, W.B. Mason stated as follows:

       You can’t save something for later and you can’t count on being able to come
       in with new evidence that wasn’t identified in the first instance in which the
       other side doesn’t have a fair opportunity to respond to. That’s just -- that
       sequencing isn’t fair and automatically causes prejudice. So, Your Honor,
       with respect to prejudice -- and you asked what the appropriate remedy is, I
       think it’s absolutely appropriate to hold Dairy Queen’s feet to the fire here
       and say the rule is the rule, and it’s there for a reason, it’s there for fairness,
       and you violated the rule.




                                               10
      CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 11 of 14



(Dkt. 127 at 20:13-23.)6 To the extent W.B. Mason is arguing that any improper rebuttal

“automatically causes prejudice,” that is contradicted by Rule 37 itself, which states that

a violation should not result in sanctions if “the failure was substantially justified or is

harmless.” Fed. R. Civ. P. 37(c)(1); see Bison Advisors, 2016 WL 3525900, at *7

(denying motion to strike) (rejecting argument that “late disclosure of an expert is by its

very nature not harmless” because “if the rule offered by Defendants were a categorical

rule, it would be contrary to the notion that courts must consider various factors relevant

to a determination of whether a failure to comply with expert disclosure obligations is

substantially justified or harmless and exercise their discretion to determine an

appropriate remedy under the circumstances, as every late disclosure would be harmful”).

The Court also has some concern about adopting a conclusive “fair opportunity to

respond” test for harm, as that could result in endless cycles of expert reports in an

attempt to get the last word.

       Having considered the Challenged Reports and the litigation’s history, the Court

finds the potential prejudice to W.B. Mason weighs against exclusion. W.B. Mason

deposed Dr. Stewart and Dr. Joachimsthaler after Dairy Queen served the Challenged

Reports on September 18, 2020. (Dkt. 114-1, Ex. B (November 6, 2020 deposition of Dr.



6
       W.B. Mason also argued that “[Dr. Joachimsthaler is] not being prejudice[d], and
Dairy Queen’s not being prejudiced by being limited to what Rule 26 says they were
supposed to do in the first place.” (Dkt. 127 at 21:13-16.) The question is whether W.B.
Mason, the moving party, will be prejudiced if the opinions are allowed to be used, not
whether Dairy Queen will be prejudiced if it cannot rely on the opinions (although that
question is perhaps related to another factor, the importance of the excluded material).
See Transclean, 101 F. Supp. 2d at 795-96.


                                              11
      CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 12 of 14



Stewart); Dkt. 103-3, Ex. E (November 9, 2020 deposition of Dr. Joachimsthaler); Dkt.

110-2, Ex. D (same).) Dairy Queen represents that W.B. Mason’s experts—Ms. Butler,

Dr. Hoyer, and Dr. Steckel—were able to testify regarding the Challenged Reports in

their depositions, providing W.B. Mason with some opportunity to respond. (See Dkt.

117 at 10; Dkt. 109 at 13.) W.B. Mason has not disputed that it has had adequate

opportunity to depose the authors of the Challenged Reports or argued that its experts

needed more time to review the Challenged Reports before testifying about them at

depositions. W.B. Mason has not argued that it needs an opportunity for further

discovery, an opportunity for a sur-rebuttal, or more time to review the Challenged

Reports in order to be adequately prepared for summary judgment motions and trial.

W.B. Mason has identified little prejudice at best, and arguably none.7 The potential

prejudice to W.B. Mason does not justify the harsh penalty of excluding portions of the

Challenged Reports. See Soo Line R. Co., 8 F. Supp. 3d at 1138 (“Any delay in

disclosure of experts was minimal, as the expert reports were filed within the forty-five

days prescribed for rebuttal experts in this case. As a result, there has been no prejudice,

as Werner has had a sufficient opportunity to depose the experts following their

identification prior to trial.”) (citations and internal quotation marks omitted); Issack v.

Electrolux Home Prod., Inc., No. 13-CV-194 (MJD/LIB), 2013 WL 12408935, at *3 (D.



7
       At the hearing, the Court noted that “there is some prejudice to W.B. Mason if”
the specific material of the Brand Keys and Shake Shack information was allowed to be
used because that material seemed to be supporting Dr. Joachimsthaler’s credibility, not
his opinion. (Dkt. 127 at 30:19-23.) While the Court does not find that prejudice
sufficient to justify exclusion, nothing in this Order precludes W.B. Mason from making
arguments about that material at a later date for Judge Nelson to decide.

                                              12
      CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 13 of 14



Minn. Oct. 23, 2013) (“Prejudice to the Defendant, or, the flip side of the coin,

harmlessness of the untimely identification, is what drives the Court’s decision on

whether or not to exclude. Defendant has failed to make a sufficient showing to warrant

exclusion.”).

       The Court briefly addresses the other factors for determining whether a violation

was substantially justified or harmless under Rule 37(c) and concludes that they either do

not weigh in favor of striking or are neutral. First, as to the availability of a continuance

to cure such prejudice, W.B. Mason has not requested a continuance or any relief other

than striking. Indeed, W.B. Mason appears prepared to file its dispositive motions. (See

Dkt. 129 (seeking an increased word count limit for anticipated summary judgment

motion and Daubert motion as to Dr. Joachimsthaler).) This factor is neutral, or even

weighs against granting the Motions to Strike.

       Second, regarding the importance of the excluded material, W.B. Mason does not

dispute that the at-issue portions of the Challenged Reports are relevant to the core issues

of trademark infringement and dilution. This weighs against exclusion. See Soo Line R.

Co., 8 F. Supp. 3d at 1138 (“Further, the proposed expert testimony relates to an

important issue in the case: whether Buzzell’s alleged incapacitation rebuts the

presumption of negligence established by violation of the traffic statute. As a result, the

court declines to exclude the purportedly-untimely expert testimony.”).

       Third, the Court must consider the explanation of the party for its failure to

comply with the required disclosure. As discussed above, the Court concludes that much

(if not all) of the at-issue portions of the Challenged Reports is proper rebuttal, or at least


                                              13
      CASE 0:18-cv-00693-SRN-ECW Doc. 132 Filed 02/09/21 Page 14 of 14



there was a good-faith, non-frivolous dispute as to that question. This weighs against

excluding the information at issue, as Dairy Queen’s conduct is not so egregious or

insupportable that striking is warranted.

       Having considered the four factors, the Court concludes that any failure to timely

disclose the at-issue portions of the Challenged Reports is harmless, rendering the harsh

penalty of exclusion inappropriate. Consequently, the Court denies the Motions to Strike.

                                      IV.   ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT

Defendant W.B. Mason Co., Inc.’s Motion to Strike Portions of ADQ’s Expert Report of

David W. Stewart, Ph.D. (Dkt. 92) and Motion to Strike Portions of ADQ’s Supplemental

Expert Report of Erich Joachimsthaler, Ph.D. (Dkt. 100) are DENIED.



DATED: February 9, 2021                                 s/Elizabeth Cowan Wright
                                                        ELIZABETH COWAN WRIGHT
                                                        United States Magistrate Judge




                                            14
